


Exhibit 10.27


FIRST AMENDMENT TO LEASE
THIS FIRST AMENDMENT (the “Amendment”) made as of July 28, 2011, by and between
JEFFROAD GREEN, LLC, a Delaware limited liability company (“Landlord”), having
an address c/o Prism Capital Partners, LLC, at 50 Grand Avenue, Englewood, New
Jersey 07631-3506, Attn: Eugene Diaz, and PINNACLE FOODS GROUP LLC, a Delaware
limited liability company (“Tenant”), having an address at 399 Jefferson Road,
Parsippany, New Jersey 07054-3707.


W I T N E S S E T H:
WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
December 14, 2010 (the “Lease”) for 82,552 rentable square feet in the building
(the “Premises”) located at 399 Jefferson Road, Parsippany, New Jersey 07054
(the “Building”);
WHEREAS, the Premises is comprised of the Phase 1 Premises, consisting of 45,865
rentable square feet, and the Phase 2 Premises, consisting of 36,687 rentable
square feet;
WHEREAS, Landlord and Tenant each wish to, among other things: (i) increase the
square footage of the Phase 2 Premises by 11,977 rentable square feet; (ii)
revise the rent schedule contained in the Basic Lease Provisions of the Lease
such that it reflects the increase in the size of the Phase 2 Premises; and
(iii) reduce the square footage of the Expansion Space by 11,977 rentable square
feet for a remaining Expansion Space square footage equal to 9,403 rentable
square feet;
WHEREAS, Landlord and Tenant each wish to amend the Lease as of the date hereof
in accordance with, and subject to, the provisions of this Amendment.
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration exchanged by Landlord and Tenant, the receipt
and sufficiency of which are hereby expressly acknowledged, it is AGREED as of
the date hereof:
1.Definitions. For the purposes of this Amendment, words and phrases used herein
with initial capital case letters and not otherwise defined in this Amendment
shall have the respective meanings ascribed to them in the Lease.
2.    Amendments to Lease.
(a)
As of the date hereof, Paragraph (3) of the Basic Lease Provisions of the Lease
shall be deleted in its entirety and replaced with the following:


    
1

--------------------------------------------------------------------------------




“(3) Premises:
94,528 rentable square feet in the Building, comprised of 45,865 rentable square
feet designated as Suite 100 (the “Phase 1 Premises”) and 48,663 rentable square
feet designated as Suite 110 (the “Phase 2 Premises”), as shown on Schedule
B attached hereto.”



(b)
As of the date hereof, Paragraph (6) of the Basic Lease Provisions of the Lease
shall be deleted in its entirety and replaced with the following:

“(6) Basic Rent:
From the Commencement Date until November 30, 2011, Tenant shall not be
obligated to pay any Basic Rent. From December 1, 2011 (the “Phase 1 Premises
Rent Commencement Date”) until March 31, 2012, Basic Rent hereunder shall be
$1,009,030.00 per annum ($22.00 per rentable square foot for the Phase 1
Premises) due and payable, in advance, on the first day of each month in equal
monthly installments of $84,085.83 per month. From April 1, 2012 (the “Phase 2
Premises Rent Commencement Date”) through March 31, 2016, Basic Rent hereunder
shall be $2,079,616.00 per annum ($22.00 per rentable square foot for the entire
Premises) due and payable, in advance, on the first day of each month in equal
monthly installments of $173,301.33 per month. Notwithstanding the foregoing, if
Tenant commences its business operations in the Phase 2 Premises prior to
January 1, 2012 (the “Phase 2 Accelerated Use Date”), then from and after the
Phase 2 Accelerated Use Date until March 31, 2012, in addition to any Basic Rent
payable for the Phase 1 Premises as provided above, Tenant shall pay Landlord
Basic Rent for such period in an amount equal to $31,630.95 per month ($0.65 per
rentable square foot for the Phase 2 Premises) due and payable, in advance, on
the first day of each month with the Basic Rent payable above for the Phase 1
Premises.


 
From April 1, 2016 through March 31, 2021, Basic Rent hereunder shall be
$2,221,408.00 per annum ($23.50 per rentable square foot) due and payable, in
advance, on the first day of each month in equal monthly installments of
$185,117.33 per month.


 
From April 1, 2021 through the Termination Date, Basic Rent hereunder shall be
$2,363,200.00 per annum ($25.00 per rentable square foot) due and payable, in
advance, on the first day of each month in equal monthly installments of
$196,933.33 per month.”



(c)
As of the date hereof, Paragraph (8) of the Basic Lease Provisions of the Lease
shall be deleted in its entirety and replaced with the following:


2



--------------------------------------------------------------------------------






“(8) Rentable Size
          of Premises:
94,528 square feet.”



(d)
As of the date hereof, Paragraph (9) of the Basic Lease Provisions of the Lease
shall be deleted in its entirety and replaced with the following:

“(9) Tenant’s Proportionate Share:
52.99%”



(e)
As of the date hereof, Paragraph (11) of the Basic Lease Provisions of the Lease
shall be deleted in its entirety and replaced with the following:

“(11) Parking Spaces:
378 parking spaces, of which 94 shall be marked for the exclusive use of Tenant
as near to Tenant’s main entrance to the Premises as possible and as shown on
Schedule B-1.”



(f)
As of the date hereof, Section 2.1 of the Lease shall be amended by deleting the
reference to clause “(10)” of the Basic Lease Provisions in the fourth (4th)
line thereof and substituting clause “(8)” therefor.

(g)
As of the date hereof, Schedule B of the Lease, which depicts the Premises,
shall be deleted in its entirety and replaced with Schedule B attached hereto.

(h)
As of the date hereof, Schedule B-1 of the Lease, which depicts the assigned
parking spaces, shall be deleted in its entirety and replaced with Schedule B-1
attached hereto.

(i)
As of the date hereof, Paragraph 3(a) of Schedule D of the Lease shall be
amended by deleting the number “$2,436,548.43” on the fourth (4th) line thereof
and substituting the number “$3,232,196.46” therefor.

(j)
As of the date hereof, Paragraph 4 of Schedule D of the Lease shall be deleted
in its entirety.

(k)
As of the date hereof, Schedule F of the Lease, which depicts the Expansion
Space, shall be deleted in its entirety and replaced with Schedule F attached
hereto.

3.    Brokers. Landlord and Tenant each represents and warrants to the other
that such party has not dealt with any broker in bringing about this Amendment
other than Jones Lang LaSalle

3



--------------------------------------------------------------------------------




Brokerage, Inc. Tenant and Landlord each agrees to hold the other harmless and
indemnify and defend the other from and against any and all loss, cost,
liability, damage and expense arising out of the inaccuracy of the
representation contained in the preceding sentence and each party represents to
the other that, other than Jones Lang LaSalle Brokerage, Inc., it has not
engaged and is not responsible for the payment of a fee, commission or other
compensation to any other person in connection with this Amendment.
4.    Defaults. Tenant and Landlord each represents, warrants and covenants to
the other that to its actual knowledge it is not in default under any of its
obligations under the Lease and that, to the best of its actual knowledge, the
other is not in default of its obligations under the Lease and to its actual
knowledge no event has occurred nor do any circumstances exist which, with lapse
of time or notice or both, would constitute a default by Landlord or Tenant
under the Lease as modified by this Amendment.
5.    Ratification of Lease. Except as modified by this Amendment, the Lease and
all of the covenants, agreements, terms, provisions and conditions thereof shall
remain in full force and effect and are hereby ratified and affirmed. The
covenants, agreements, terms, provisions and conditions contained in this
Amendment shall bind the parties hereto and their respective successor and
assigns and shall inure to the benefit of the parties hereto and their
respective permitted successors and assigns. In the event of any conflict
between the provisions of this Amendment and the Lease, the provisions contained
in this Amendment shall prevail and be paramount.
6.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall constitute an original and together a single
instrument, with the same effect as if the signatures thereto and hereto were
upon the same instrument.
7.    Binding Effect.    This Amendment shall become binding and effective only
upon execution and delivery of this Amendment by Landlord and Tenant to the
other.
8.    Authority.    Tenant represents and warrants that: (i) the execution and
delivery of, the consummation of the transactions contemplated by and the
performance of all its obligations under, this Amendment by Tenant have been
duly and validly authorized by its general partners, to the extent required by
its partnership agreement and applicable law, if Tenant is a partnership or, if
Tenant is a limited liability company, by its manager, representative(s) or
members to the extent required by its operating agreement and applicable law or,
if Tenant is a corporation, by its board of directors, if necessary, and by its
stockholders, if necessary, at meetings duly called and held on proper notice
for that purpose at which there were respective quorums present and voting
throughout; (ii) no other approval, partnership, corporate, governmental or
otherwise, is required to authorize any of the foregoing or to give effect to
Tenant’s execution and delivery of this Amendment; (iii) the individual (or
individuals) who executes and delivers this Amendment on behalf of Tenant is
authorized to do so; and (iv) Landlord represents and warrants that Landlord
owns the Premises and the Building and has the authority to lease the Premises
and that the individual (or individuals) who executes and delivers this
Amendment on behalf of Landlord is authorized to do so.

4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment the day and
year first above written.




Landlord:


JEFFROAD GREEN, LLC


By:         /s/ Eugene R. Diaz


Name:         Eugene R. Diaz
Title:        Senior Vice President




Tenant:


PINNACLE FOODS GROUP LLC


By:         /s/ John F. Kroeger


Name:         John F. Kroeger
Title:        Vice President













5

